Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 1 of 67 PageID: 1




LITTLER MENDELSON, P.C.
Jedd E. Mendelson, Esq. (N.J. Bar No. 038131993)
David S. Ostern, Esq. (N.J. Bar No. 336162020)
One Newark Center, 8th Floor
Newark, New Jersey 07102
P: 973.848.4700
E: jmendelson@littler.com
E: dostern@littler.com
Attorneys for Defendant
Benihana

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


JOLYNNE SUNKETT,                                               Civil Action No. 1:21-cv-16513

                          Plaintiff,
                                                                 NOTICE OF REMOVAL
                   v.                                          (FEDERAL QUESTION AND
                                                               DIVERSITY JURISDICTION)
BENIHANA,
                                                                     Electronically Filed
                          Defendant.



TO:      THE CLERK AND THE HONORABLE JUDGES
         OF THE UNITED STATES DISTRICT COURT
         FOR THE DISTRICT OF NEW JERSEY

         Defendant Benihana National Corp. (“Defendant”) (improperly pled as “Benihana”), a

Delaware corporation with its principal place of business in Florida, files this Notice of Removal

of the above-captioned action to the United States District Court for the District of New Jersey

from the Superior Court of New Jersey, Law Division, Camden County, where the action is now

pending, as provided by 28 U.S.C. §§ 1441, 1446 and states:

                                       STATE COURT ACTION

         1.        On or about March 15, 2021, Plaintiff Jolynne Sunkett (“Plaintiff”) commenced an

action by filing a Complaint in the Superior Court of New Jersey, Law Division, Camden County,


4844-9091-3528.8
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 2 of 67 PageID: 2




(the “Complaint”) bearing Docket No. CAM-L-000757-21 (the “State Court Action”). Appended

as Exhibit A is a copy of Plaintiff’s Complaint in the State Court Action and the Civil Case

Information Statement.

         2.        Defendant first became aware of the Complaint in the State Court Action on Friday,

August 20, 2021. See Decl. of Jedd E. Mendelson, ¶ 2 (appended as Exhibit B).

                                   TIMELINESS OF REMOVAL

         3.        This Notice of Removal is timely filed within 30 days of Friday, August 20, 2021,

under 28 U.S.C. § 1446(b)(1). See Ex. B, ¶ 3. Defendant’s position is that Plaintiff did not properly

serve the Complaint upon Defendant and that it is removing the action “within 30 days after the

receipt by the defendant, through service or otherwise, of a copy of the [Complaint]” in

accordance with 28 U.S.C. § 1446(b)(1) (emphasis added).

                                        GROUNDS FOR REMOVAL

         4.        Defendant removes this action based on federal question jurisdiction under 28

U.S.C. § 1441(a). This Court has original jurisdiction over this action pursuant to 28 U.S.C. §

1331 because one of Plaintiff’s claims arises under the Family Medical Leave Act (“FMLA”),

which is codified at 29 U.S.C. § 2601, et seq.

         5.        Defendant also removes this action based upon diversity jurisdiction under 28

U.S.C. § 1332. Diversity jurisdiction exists when the amount in controversy exceeds $75,000,

exclusive of interest and costs, and the dispute is between citizens of different states. 28 U.S.C. §

1332 (a)(1). As explained below, both of these requirements are met here.

         6.        This Court has supplemental jurisdiction over Plaintiff’s state law discrimination

claim under the New Jersey Law Against Discrimination (the “NJLAD”) pursuant to 28 U.S.C. §

1367.


4844-9091-3528.8

                                                   2
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 3 of 67 PageID: 3




                               FEDERAL QUESTION JURISDICTION

         7.        The State Court Action is a civil action of which this Court has original jurisdiction

under 28 U.S.C. § 1331 and which therefore may be properly removed to this Court by Defendant

pursuant to the provisions of 28 U.S.C. §§ 1331, 1441(a) and (c) and 1446 in that it arises under

federal law and presents a federal question, specifically, whether Defendant violated the FMLA.

See Ex. A, at ¶¶ 29-38.

         8.        Additionally, federal courts may exercise supplemental jurisdiction over state law

claims if they “form part of the same case or controversy” as claims that are properly within the

jurisdiction of the federal court. 28 U.S.C. § 1367(a). Supplemental jurisdiction over Plaintiff’s

state law claim is proper because Plaintiff’s claim of disability discrimination is related to

Plaintiff’s federal claim as it is part of the same case or controversy under Article III of the United

States Constitution and because no novel or complex issue of state law predominates. See 28

U.S.C. §§ 1441(c) and 1367.

         9.        Since Plaintiff brings an action arising under the laws of the United States, this is a

civil action over which this Court has original jurisdiction pursuant to 28 U.S.C. § 1331 and is

therefore removable to this Court pursuant to 28 U.S.C. §1441(a).

                                     DIVERSITY JURISDICTION

         10.       Plaintiff is a resident of Camden County, New Jersey. Plaintiff so testified under

oath at an unemployment insurance hearing conducted on January 16, 2020. A copy of the hearing

transcript from that unemployment insurance hearing is appended to an appeal Plaintiff filed with

the Appellate Division of the Superior Court of New Jersey from an adverse determination of the

Board of Review of the New Jersey Department of Labor (appended as Exhibit C, at Doc No.

PA6).


4844-9091-3528.8

                                                     3
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 4 of 67 PageID: 4




           11.      Defendant is a citizen of the State of Delaware, duly organized and validly existing

under and in accordance with the laws of Delaware. See Ex. B, ¶ 5. Additionally, Defendant’s

principal place of business is located in Aventura, Florida. See Ex. B, ¶ 5.

           12.      Complete diversity exists because Plaintiff and Defendant are citizens of different

states. Jurisdiction is therefore proper in this Court under 28 U.S.C. § 1332.

           13.      The matter in controversy in the State Court Action exceeds the sum or value of

$75,000.00. 1 Accordingly, jurisdiction exists under 28 U.S.C. §§ 1332(a) and 1441(a).

           14.       The Complaint alleges one cause of action under the NJLAD and one cause of

action under the Family Medical Leave Act (the “FMLA”). See Exhibit A. Plaintiff did not allege

a specific amount in damages in her Complaint. Although Defendant submits that Plaintiff is not

entitled to any recovery, Plaintiff states that Defendant shall: (i) “. . . make Plaintiff whole for any

and all pay and benefits Plaintiff would have received had it not been for Defendant’s illegal

actions, including but not limited to past lost and future lost earnings;” (ii) . . . “award[ ] liquidated

damages and/or punitive damages. . .”; (iii) “. . . damages for emotional distress and/or pain and

suffering. . .”; and (iv) “. . . the costs and expenses of this action and reasonable legal fees. . . .”

See Exhibit A.

           15.      Under a reasonable reading of the Complaint, the amount in controversy exceeds

the jurisdictional minimum of $75,000.00. See Angus v. Shiley, Inc., 989 F.2d 142, 146 (3rd Cir.

1993) (where plaintiff does not set a limit for damages, the Court should make a reasonable reading

of the value of the claim that plaintiff has asserted and come to an independent valuation of the

amount plaintiff has claimed).




1
    Defendant does not concede Plaintiff’s allegations are true or that her claims have any merit.
4844-9091-3528.8

                                                            4
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 5 of 67 PageID: 5




         16.       In addition, Plaintiff seeks emotional distress damages, which case law suggests

alone can reasonably be anticipated to be in excess of the jurisdictional minimum. See Clark v.

J.C. Penney Corp., 2009 U.S. Dist. LEXIS 129380, *11-*12 (D.N.J. Apr. 14, 2009) (noting that

damages for pain and suffering “could be great [as] juries are basically unrestricted in their ability

to award pain and suffering damages”).

         17.       Plaintiff also seeks attorneys’ fees, which are a “necessary part of the amount in

controversy if such fees are available to successful plaintiffs under the statutory cause of action

[asserted].” Goralski v. Shared Techs., Inc., 2009 U.S. Dist. LEXIS 69042, at *16-*17 (D.N.J.

Aug. 7, 2009) (citation omitted). Here, because the LAD provides for the recovery of attorneys’

fees to the prevailing employee, such costs should be calculated as part of the amount in

controversy requirement. See N.J.S.A § 10:5-27.1.

         18.       Plaintiff further seeks punitive damages. “The Court must consider the plaintiffs’

demand for punitive damages when calculating the amount in controversy, and can aggregate these

damages with the requested compensatory damages.” See Goralski, 2009 U.S. Dist. LEXIS 69042

at *15-16; see also Golden v. Golden, 382 F.3d 348, 355 (3d. Cir. 2004) (noting that jurisdictional

amount in controversy may be satisfied on the basis that the complaint seeks punitive damages).

         19.       Aggregating these amounts, as is appropriate for evaluating removal based on

diversity jurisdiction, the amount in controversy exceeds the jurisdictional minimum of

$75,000.00. See Frederico v. Home Depot, 507 F.3d 188, 197 (3d Cir. 2007) (aggregating punitive

damages and attorneys’ fees when calculating amount in controversy); see also Raspa v. Home

Depot, 533 F. Supp. 2d 514, 522 (D.N.J. 2007) (noting that even on its own, “a request for punitive

damages will generally satisfy the amount in controversy requirement[.]”).




4844-9091-3528.8

                                                   5
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 6 of 67 PageID: 6




         20.       Accordingly, this Court possesses original jurisdiction over this action under 28

U.S.C. § 1331(a), which provides for original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different states.

                                                 VENUE

         21.       The United States District Court for the District of New Jersey is the District Court

of the United States within which Plaintiff’s State Court Action is currently pending. See 28 U.S.C.

§§ 110, 1441(a).

         22.       Defendant is filing this Notice of Removal in the United States District Court for

the District of New Jersey within 30 days of the date upon which Defendant became aware of the

Complaint, consistent with 28 U.S.C. § 1446(b). See Ex. B., ¶ 3. Attached as Exhibit D is a copy

of the Notice of Filing of Notice of Removal to the Clerk of the New Jersey Superior Court, the

original of which Defendant is promptly filing with the New Jersey Superior Court Clerk, Law

Division, Camden County as required by 28 U.S.C. § 1446(d).

                                       NOTICE TO PLAINTIFF

         23.       Contemporaneous with the filing of the Notice of Removal, Defendant is serving

the Notice of Removal and Notice of Filing of Notice of Removal upon Plaintiff’s counsel,

Matthew D. Miller, Esq., Swartz Swidler, LLC, 1101 Kings Highway N., Suite 402, Cherry Hill,

New Jersey 08034, pursuant to 28 U.S.C. § 1446(a). Attached hereto as Exhibit E is a copy of the

Notice to Adverse Party of Filing of Notice of Removal, the original of which is being served on

Plaintiff’s counsel.

         24.       By filing the Notice of Removal, Defendant does not waive any objections it has as

to service, jurisdiction, or venue, or any other defenses available to it at law, in equity or otherwise.


4844-9091-3528.8

                                                     6
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 7 of 67 PageID: 7




Defendant does not intend any admission of fact or law by this Notice and expressly reserves all

defenses and motions.

                                       RELIEF REQUESTED

         25.       Defendant requests that the United States District Court for the District of New

Jersey assume jurisdiction over the above-captioned action and issue such further orders and

processes as may be necessary to bring before it all parties necessary for the trial of this action.

         WHEREFORE, Defendant respectfully request that this action proceed in this Court as

an action properly removed to it.



Dated: September 3, 2021                               Respectfully submitted,



                                                       /s/ Jedd E. Mendelson
                                                       LITTLER MENDELSON, P.C.
                                                       Jedd E. Mendelson
                                                       David S. Ostern
                                                       Attorneys for Defendant
                                                       Benihana




4844-9091-3528.8

                                                   7
                                    Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 8 of 67 PageID: 8




                                                    EXHIBIT A




L IT TL E R ME N DE LS O N P .C .       4844-9091-3528.8
       O n e N e wa r k Ce n t er
              8 t h F lo o r
       N e w a r k , NJ 0 71 0 2
           9 7 3 . 84 8 . 47 0 0
       CAM-L-000757-21 03/15/2021 2:30:24 PM Pg 1 of 6 Trans ID: LCV2021559908
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 9 of 67 PageID: 9




Matthew D. Miller, Esq.
Richard S. Swartz, Esq.
Justin L. Swidler, Esq.
SWARTZ SWIDLER, LLC
1101 Kings Highway N., Ste 402
Cherry Hill, NJ 08034
Ph: (856) 685-7420
Fax: (856) 685-7417
Attorney for Plaintiff

JOLYNNE SUNKETT,                                     SUPERIOR COURT OF NEW JERSEY
                                                     CAMDEN – LAW DIVISION

               Plaintiff,                            CIVIL ACTION DOCKET NO:
       v.                                            COMPLAINT WITH JURY DEMAND
BENIHANA,

               Defendant.


                                CIVIL ACTION COMPLAINT

       Plaintiff Jolynne Sunkett (hereinafter “Plaintiff”), by and through undersigned

counsel, hereby complains as follows against Defendant Benihana (“Defendant”).

                                        INTRODUCTION

       1.      Plaintiff has initiated this action to redress Defendant’s violations of the New

Jersey Law Against Discrimination (“NJLAD”) and the Family Medical Leave Act (“FMLA”).

Plaintiff asserts that Defendant discriminated against her because of her disabilities and/or

perceived disabilities by refusing to hire Plaintiff due to same and/or due to her potential need for

FMLA leave. As a result of Defendant’s conduct, Plaintiff suffered damages as set forth herein.

                                            PARTIES

       2.      The foregoing paragraphs are incorporated herein as if set forth in full.

       3.      Plaintiff is an adult individual, who worked for Defendant in State of New Jersey.

       4.      Defendant is a corporation that does business within the State of New Jersey.

                                                 1
        CAM-L-000757-21 03/15/2021 2:30:24 PM Pg 2 of 6 Trans ID: LCV2021559908
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 10 of 67 PageID: 10




        5.      At all times relevant herein, Defendant acted through its agents, servants, and

employees, each of whom acted at all times relevant herein in the course and scope of their

employment/engagement with Defendant.

                                   FACTUAL BACKGROUND

        6.      The foregoing paragraphs are incorporated herein as if set forth in full.

        7.      Plaintiff suffers from depression and anxiety (hereinafter referred to as her

“Disabilities”).

        8.      Plaintiff takes medications to treat her Disabilities.

        9.      On or around September 2, 2018, Defendant hired Plaintiff as a hostess.

        10.     In or around late summer 2019, Defendant hired Manager Joe (last name

unknown) (hereinafter “Manager Joe”), whom Plaintiff thereafter reported to.

        11.     On or around September 27, 2019, Plaintiff suffered an extreme flare-up of her

Disabilities.

        12.     On or around October 3, 2019, Plaintiff met with her doctor who changed her

mediFations and recommended she remain out of work until she adjusted to her new dosage.

        13.     On or around October 16, 2019, Plaintiff called Manager Joe, informed him of the

flare-up of her Disabilities, and requested to meet with him to discuss her schedule.

        14.     Thereafter, on or around October 21, 2019, Plaintiff met with Manager Joe who

told her that he needed her to start work again as soon as possible and instructed her to complete

an application for a hostess position.

        15.     Later that day, Plaintiff submitted the application and informed Manager Joe of

same.

        16.     Manager Joe told Plaintiff he would call her to inform her of her work schedule.



                                                   2
       CAM-L-000757-21 03/15/2021 2:30:24 PM Pg 3 of 6 Trans ID: LCV2021559908
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 11 of 67 PageID: 11




       17.     On or around October 25, 2019, having not heard from Manager Joe, Plaintiff

called and asked him for her work schedule.

       18.     Manager Joe told Plaintiff he had decided not to rehire her because of her

“issues,” which was a reference to her flare-up of her Disabilities.

       19.     Accordingly, Defendant refused to re-hire Plaintiff because of her Disabilities.

       20.     As a result of Defendant’s actions, Plaintiff has suffered damages.

                                          COUNT I
             Violations of the New Jersey Law Against Discrimination (NJLAD)
                                 (Disability Discrimination)

       21.     The foregoing paragraphs are incorporated herein as if set forth in full.

       22.     At all times relevant herein, Defendant is and continues to be an “employer”

within the meaning of the NJLAD.

       23.     At all times relevant herein, Plaintiff was employed by Defendant as an

“employee” within the meaning of the NJLAD.

       24.     The NJLAD prohibits employers, such as Defendant, from refusing to hire an

individual on the basis of a disability.

       25.     At all times relevant herein, Plaintiff was perceived by Defendant to be suffering

from a disability.

       26.     Defendant refused to hire Plaintiff, in part, because she suffered from a disability

or because Defendant perceived Plaintiff to be suffering from a disability.

       27.     Defendant’s actions as aforesaid constitute violations of the NJLAD.

       28.     As a result of Defendant’s unlawful actions, Plaintiff has suffered damages.

                                           COUNT II
                     Violations of the Family Medical Leave Act (“FMLA”)
                                         (Interference)



                                                 3
       CAM-L-000757-21 03/15/2021 2:30:24 PM Pg 4 of 6 Trans ID: LCV2021559908
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 12 of 67 PageID: 12




       29.     The foregoing paragraphs are incorporated herein as if set forth in full.

       30.     Plaintiff was an eligible employee under the definitional terms of the FMLA.

       31.     Plaintiff was employed by Defendant for at least twelve (12) months.

       32.     Further, Plaintiff had at least 1,250 hours of service with Defendant within the

twelve months prior to Defendant’s refusal to hire her.

       33.     Defendant is engaged is an industry affecting commerce and employed fifty (50)

or more employees for twenty (20) or more calendar workweeks in 2018 and 2019 within 75

miles of the location where Plaintiff worked for Defendant.

       34.     Plaintiff required time off from work because of her Disabilities.

       35.     Plaintiff’s Disabilities constituted a serious health condition within the meaning of

the FMLA.

       36.     Had Defendant re-hired Plaintiff, Plaintiff would have been entitled to take leave

under the FMLA for a total of twelve (12) weeks, and Defendant was not permitted to interfere

with Plaintiff’s rights to same.

       37.     Defendant interfered with Plaintiff’s FMLA rights by refusing to hire Plaintiff to

prevent her from taking FMLA-protected leave in the future.

       38.     As a result of Defendant’s unlawful actions, Plaintiff has suffered damages.

       WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

       A.      Defendant is to be prohibited from continuing to maintain their illegal policy,

practice, or custom of discriminating against employees or prospective employees based on their

disabilities and/or health conditions;




                                                 4
       CAM-L-000757-21 03/15/2021 2:30:24 PM Pg 5 of 6 Trans ID: LCV2021559908
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 13 of 67 PageID: 13




       B.      Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendant’s illegal actions, including but not limited to past lost and future lost earnings;

       C.      Plaintiff is to be awarded liquidated damages and/or punitive damages in an

amount believed by the Court or trier of fact to be appropriate to punish Defendant for their

willful, deliberate, malicious, and outrageous conduct and to deter Defendant or other employers

from engaging in such misconduct in the future (liquated damages are sought under the FMLA);

       D.      Plaintiff is to be awarded damages for emotional distress and/or pain and

suffering (as permitted by applicable law) and is to be accorded any and all other equitable and

legal relief as the Court deems just, proper, and appropriate;

       E.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

legal fees as provided by applicable law.

       F.      Plaintiff’s claims are to receive a trial by jury.

                                                       Respectfully submitted,

                                                       SWARTZ SWIDLER, LLC

                                                       s/Matthew Miller
                                                       Matthew D. Miller, Esq.
                                                       Richard S. Swartz, Esq.
                                                       Justin L. Swidler, Esq.
                                                       1101 Kings Highway North
                                                       Suite 402
                                                       Cherry Hill, NJ 08034
                                                       (856) 685-7420
                                                       (856) 685-7417 Fax

Dated: March 9, 2021




                                                   5
       CAM-L-000757-21 03/15/2021 2:30:24 PM Pg 6 of 6 Trans ID: LCV2021559908
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 14 of 67 PageID: 14




                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury.

                                      SWARTZ SWIDLER, LLC



                              By:     /s/Matthew D. Miller___
                                      Matthew D. Miller

                                RULE 4:5-1 CERTIFICATION

       1.      I am licensed to practice law in New Jersey and am responsible for the above-

captioned matter.

       2.      I am aware of no other matter currently filed or pending in any court in any

jurisdiction which may affect the parties or matters described herein.

                                      SWARTZ SWIDLER, LLC



                              By:     /s/Matthew D. Miller___
                                      Matthew D. Miller

                               DESIGNATION OF TRIAL COUNSEL

       Matthew D. Miller, of the law firm of Swartz Swidler, is hereby designated trial counsel.


                                      SWARTZ SWIDLER, LLC



                              By:     /s/Matthew D. Miller
                                      Matthew D. Miller

Dated: March 9, 2021







                     CAM-L-000757-21 03/15/2021 2:30:24 PM Pg 1 of 1 Trans ID: LCV2021559908
        Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 15 of 67 PageID: 15

                                                              Appendix XII-B1
                                                                                                            FOR USE BY CLERK’S OFFICE ONLY
                                  CIVIL CASE INFORMATION STATEMENT                                         PAYMENT TYPE:     CK     CG     CA

                                                             (CIS)                                         CHG/CK NO.

                                              Use for initial Law Division                                 AMOUNT:
                                Civil Part pleadings (not motions) under Rule 4:5-1
                            Pleading will be rejected for filing, under Rule 1:5-6(c),                     OVERPAYMENT:
                             if information above the black bar is not completed
                                       or attorney’s signature is not affixed                              BATCH NUMBER:

 ATTORNEY / PRO SE NAME                                           TELEPHONE NUMBER               COUNTY OF VENUE


 FIRM NAME (if applicable)                                                                       DOCKET NUMBER (when available)


 OFFICE ADDRESS                                                                                  DOCUMENT TYPE



                                                                                                 JURY DEMAND           YES          NO

 NAME OF PARTY (e.g., John Doe, Plaintiff)                 CAPTION

                                                                                 Benihana


  CASE TYPE NUMBER                 HURRICANE SANDY
 (See reverse side for listing)    RELATED?                IS THIS A PROFESSIONAL MALPRACTICE CASE?                    YES          NO
                                     YES            NO     IF YOU HAVE CHECKED “YES,” SEE N.J.S.A. 2A:53 A -27 AND APPLICABLE CASE LAW
                                                           REGARDING YOUR OBLIGATION TO FILE AN AFFIDAVIT OF MERIT.
 RELATED CASES PENDING?                                    IF YES, LIST DOCKET NUMBERS
               YES                   NO

  DO YOU ANTICIPATE ADDING ANY PARTIES                     NAME OF DEFENDANT’S PRIMARY INSURANCE COMPANY (if known)
 (arising out of same transaction or occurrence)?                                                                                   NONE
               YES                   NO                                                                                             UNKNOWN

               THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE.
 CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION
 DO PARTIES HAVE A CURRENT, PAST OR                      IF YES, IS THAT RELATIONSHIP:
 RECURRENT RELATIONSHIP?                                     EMPLOYER/EMPLOYEE              FRIEND/NEIGHBOR          OTHER (explain)
           YES              NO                               FAMILIAL                       BUSINESS

 DOES THE STATUTE GOVERNING THIS CASE PROVIDE FOR PAYMENT OF FEES BY THE LOSING PARTY?                               YES            NO
 USE THIS SPACE TO ALERT THE COURT TO ANY SPECIAL CASE CHARACTERISTICS THAT MAY WARRANT INDIVIDUAL MANAGEMENT OR
 ACCELERATED DISPOSITION




           DO YOU OR YOUR CLIENT NEED ANY DISABILITY ACCOMMODATIONS ?         IF YES, PLEASE IDENTIFY THE REQUESTED ACCOMMODATION
              YES                 NO
           WILL AN INTERPRETER BE NEEDED?                                     IF YES, FOR WHAT LANGUAGE?
              YES                  NO

 I certify that confidential personal identifiers have been redacted from documents now submitted to the court, and will be
 redacted from all documents submitted in the future in accordance with Rule 1:38-7(b).

 ATTORNEY SIGNATURE:        /s/ Matthew Miller

Effective 06/05/2017, CN 10517                                                                                                      page 1 of 2
             CAM-L-000757-21 03/15/2021 2:30:24 PM Pg 1 of 1 Trans ID: LCV2021559908
   Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 16 of 67 PageID: 16


                                                         SUMMONS
Attorney(s) Matthew D. Miller
                                                                                   Superior Court of
Office Address 1101 Kings Highway North Suite 402
Town, State, Zip Code Cherry Hill, NJ 08034                                           New Jersey
                                                                                   Camden            County
Telephone Number 856-685-7420                                                      Law               Division
Attorney(s) for Plaintiff Jolynne Sunkett                                  Docket No:
Jolynne Sunkett


          Plaintiff(s)
                                                                                    CIVIL ACTION
    vs.                                                                               SUMMONS
Benihana


          Defendant(s)

From The State of New Jersey To The Defendant(s) Named Above:

      The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The complaint attached
to this summons states the basis for this lawsuit. If you dispute this complaint, you or your attorney must file a written
answer or motion and proof of service with the deputy clerk of the Superior Court in the county listed above within 35 days
from the date you received this summons, not counting the date you received it. (A directory of the addresses of each deputy
clerk of the Superior Court is available in the Civil Division Management Office in the county listed above and online at
http://www.njcourts.gov/forms/10153_deptyclerklawref.pdf.) If the complaint is one in foreclosure, then you must file your
written answer or motion and proof of service with the Clerk of the Superior Court, Hughes Justice Complex,
P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer, State of New Jersey and a completed Case
Information Statement (available from the deputy clerk of the Superior Court) must accompany your answer or motion when
it is filed. You must also send a copy of your answer or motion to plaintiff's attorney whose name and address appear above,
or to plaintiff, if no attorney is named above. A telephone call will not protect your rights; you must file and serve a written
answer or motion (with fee of $175.00 and completed Case Information Statement) if you want the court to hear your
defense.

     If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment against you for
the relief plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the Sheriff may seize your
money, wages or property to pay all or part of the judgment.

     If you cannot afford an attorney, you may call the Legal Services office in the county where you live or the Legal
Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). If you do not have an attorney and are
not eligible for free legal assistance, you may obtain a referral to an attorney by calling one of the Lawyer Referral Services.
A directory with contact information for local Legal Services Offices and Lawyer Referral Services is available in the Civil
Division Management Office in the county listed above and online at
http://www.njcourts.gov/forms/10153_deptyclerklawref.pdf.


                                                                          Clerk of the Superior Court

DATED: 03/09/2021
Name of Defendant to Be Served: Benihana
Address of Defendant to Be Served: 5255 Marlton Pike Pennauken, NJ 08109



Revised 11/17/2014, CN 10792-English (Appendix XII-A)
         CAM-L-000757-21 03/15/2021 2:30:24 PM Pg 1 of 1 Trans ID: LCV2021559908
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 17 of 67 PageID: 17




                        Civil Case Information Statement
Case Details: CAMDEN | Civil Part Docket# L-000757-21

Case Caption: JOLYNNE SUNKETT VS BENIHANA                        Case Type: LAW AGAINST DISCRIMINATION (LAD) CASES
Case Initiation Date: 03/15/2021                                 Document Type: Complaint with Jury Demand
Attorney Name: MATTHEW DENNIS MILLER                             Jury Demand: YES - 6 JURORS
Firm Name: SWARTZ SWIDLER, LLC                                   Is this a professional malpractice case? NO
Address: 1101 KINGS HIGHWAY NORTH STE 402                        Related cases pending: NO
CHERRY HILL NJ 08034                                             If yes, list docket numbers:
Phone: 8566857420                                                Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF : JOLYNNE, SUNKETT                      transaction or occurrence)? NO
Name of Defendant’s Primary Insurance Company
(if known): Unknown                                              Are sexual abuse claims alleged by: SUNKETT JOLYNNE? NO




      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? YES
If yes, is that relationship: Employer/Employee
Does the statute governing this case provide for payment of fees by the losing party? YES
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

03/15/2021                                                                               /s/ MATTHEW DENNIS MILLER
Dated                                                                                                        Signed
                              Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 18 of 67 PageID: 18




                                                       EXHIBIT B


L IT TL E R ME N DE LS O N P .C .   4844-9091-3528.8
       O n e N e wa r k Ce n t er
              8 t h F lo o r
       N e w a r k , NJ 0 71 0 2                                         9
           9 7 3 . 84 8 . 47 0 0
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 19 of 67 PageID: 19




LITTLER MENDELSON, P.C.
Jedd E. Mendelson, Esq. (N.J. Bar No. 038131993)
David S. Ostern, Esq. (N.J. Bar No. 336162020)
One Newark Center, 8th Floor
Newark, New Jersey 07102
P: 973.848.4700
E: jmendelson@littler.com
E: dostern@littler.com
Attorneys for Defendant
Benihana

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


JOLYNNE SUNKETT,                                            Civil Action No. 1:21-cv-16513

                      Plaintiff,
                                                              DECLARATION OF
              v.                                           JEDD E. MENDELSON, ESQ.
                                                         IN SUPPORT OF DEFENDANT’S
BENIHANA,                                                    NOTICE OF REMOVAL
                      Defendant.
                                                                  Electronically Filed


JEDD MENDELSON hereby declares as follows:

       1.     I am an attorney with the law firm of Littler Mendelson, P.C., counsel for Defendant

Benihana National Corp. (“Defendant”) (improperly pled as “Benihana”) in the above-captioned

action and a law firm that Defendant regularly utilizes in connection with employment lawsuits in

several states, including New Jersey. I submit this Declaration in support of Defendant’s Notice

of Removal.

       2.      Defendant first became aware of Plaintiff’s Complaint in an action filed in the

Superior Court of New Jersey, Law Division, Camden County bearing Docket No. CAM-L-

000757-21 (“State Court Action”) on August 20, 2021. A copy of the Complaint filed in the State

Court Action is appended as Exhibit 1. On August 20, 2021, Defendant forwarded to me a

Notification of Default (appended as Exhibit 2). Upon receipt, that same day, I searched on the
                                               1
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 20 of 67 PageID: 20




New Jersey state court electronic docket with the case number on the Notice of Default, located

the Complaint, and forwarded those documents to Benihana’s headquarters office.

       3.      On August 20, 2021, I reviewed emails from Defendant that indicate that the Notice

of Default was left at its Cherry Hill, New Jersey restaurant located at 5255 Marlton Pike,

Pennsauken, New Jersey 08109 (the “Cherry Hill location”) after 2 pm that day. The Cherry Hill

location emailed a copy of the Notice of Default to an executive at Defendant’s headquarters office

that afternoon. Defendant’s headquarters office immediately emailed a copy of the Notice of

Default to me based upon my previous service as Defendant’s outside counsel in other New Jersey

cases. Although I believe these representations about receipt of the Notice of Default and its

transmission within Defendant and to me thereafter, based upon my review of emails, are sufficient

for purposes of this Notice of Removal, I can secure one or more sworn statements from Defendant

personnel should Plaintiff’s counsel or this Court deem such necessary. It does not seem to me

that such sworn statements are necessary since the Notice of Default is dated August 12, 2021,

Plaintiff could not have left it at the Cherry Hill location before then, and Defendant is removing

the State Court Action fewer than 30 days after the issuance of the Notice of Default, let alone

Plaintiff arranging to have it left at the Cherry Hill location on August 20, 2021.

       4.      As noted in ⁋ 2, after forwarding the Complaint to Defendant’s headquarters office,

I examined other documents filed in the State Court Action on the state court docket. One of those

documents is an Affidavit of Service (appended as Exhibit 3). Although Exhibit 3 indicates the

Complaint was left at the Cherry Hill location in April 2021, so far as Defendant knows the

Complaint was never given to, received by, came into the custody or possession of, or otherwise

came to the knowledge of any officer, director, trustee or managing or general agent, or any person

authorized by appointment or by law to receive service of process on behalf of Defendant until I



                                                 2
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 21 of 67 PageID: 21




secured a copy of it from the state court docket and forwarded it to Defendant’s headquarters office

on August 20, 2021. I make this representation based upon my communications with members of

Defendant’s executive team and its General Counsel. Defendant is ready and able to secure and

submit sworn statements from such persons should Plaintiff move to remand or the Court expresses

the view that such submissions are necessary.

         5.        I have examined documents that Defendant has previously provided to this law firm

and further represent to this Court that Defendant, which is the entity that owns and operates the

Cherry Hill location, is incorporated in Delaware and has its principal place of business at 21500

Biscayne Blvd., Suite 900, Aventura, Florida 33180. Upon this action proceeding in this Court,

Defendant’s intention is to conduct discovery and, in the event it is appropriate, file a dispositive

motion. Defendant appreciates that because the Complaint was not properly served, several

months have lapsed following its filing in state court. As a result, Defendant is amenable to

advancing discovery with expedition should Plaintiff choose to so proceed.

         I hereby declare under penalty of perjury that the foregoing is true and correct.


                                                       /s/ Jedd Mendelson
                                                       Jedd Mendelson


Dated: September 3, 2021
       Newark, New Jersey


4843-9393-3816.9




                                                   3
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 22 of 67 PageID: 22




                    EXHIBIT 1
       CAM-L-000757-21 03/15/2021 2:30:24 PM Pg 1 of 6 Trans ID: LCV2021559908
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 23 of 67 PageID: 23




Matthew D. Miller, Esq.
Richard S. Swartz, Esq.
Justin L. Swidler, Esq.
SWARTZ SWIDLER, LLC
1101 Kings Highway N., Ste 402
Cherry Hill, NJ 08034
Ph: (856) 685-7420
Fax: (856) 685-7417
Attorney for Plaintiff

JOLYNNE SUNKETT,                                     SUPERIOR COURT OF NEW JERSEY
                                                     CAMDEN – LAW DIVISION

               Plaintiff,                            CIVIL ACTION DOCKET NO:
       v.                                            COMPLAINT WITH JURY DEMAND
 BENIHANA,

               Defendant.


                                CIVIL ACTION COMPLAINT

       Plaintiff Jolynne Sunkett (hereinafter “Plaintiff”), by and through undersigned

counsel, hereby complains as follows against Defendant Benihana (“Defendant”).

                                        INTRODUCTION

       1.      Plaintiff has initiated this action to redress Defendant’s violations of the New

Jersey Law Against Discrimination (“NJLAD”) and the Family Medical Leave Act (“FMLA”).

Plaintiff asserts that Defendant discriminated against her because of her disabilities and/or

perceived disabilities by refusing to hire Plaintiff due to same and/or due to her potential need for

FMLA leave. As a result of Defendant’s conduct, Plaintiff suffered damages as set forth herein.

                                            PARTIES

       2.      The foregoing paragraphs are incorporated herein as if set forth in full.

       3.      Plaintiff is an adult individual, who worked for Defendant in State of New Jersey.

       4.      Defendant is a corporation that does business within the State of New Jersey.

                                                 1
        CAM-L-000757-21 03/15/2021 2:30:24 PM Pg 2 of 6 Trans ID: LCV2021559908
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 24 of 67 PageID: 24




        5.      At all times relevant herein, Defendant acted through its agents, servants, and

employees, each of whom acted at all times relevant herein in the course and scope of their

employment/engagement with Defendant.

                                   FACTUAL BACKGROUND

        6.      The foregoing paragraphs are incorporated herein as if set forth in full.

        7.      Plaintiff suffers from depression and anxiety (hereinafter referred to as her

“Disabilities”).

        8.      Plaintiff takes medications to treat her Disabilities.

        9.      On or around September 2, 2018, Defendant hired Plaintiff as a hostess.

        10.     In or around late summer 2019, Defendant hired Manager Joe (last name

unknown) (hereinafter “Manager Joe”), whom Plaintiff thereafter reported to.

        11.     On or around September 27, 2019, Plaintiff suffered an extreme flare-up of her

Disabilities.

        12.     On or around October 3, 2019, Plaintiff met with her doctor who changed her

mediFations and recommended she remain out of work until she adjusted to her new dosage.

        13.     On or around October 16, 2019, Plaintiff called Manager Joe, informed him of the

flare-up of her Disabilities, and requested to meet with him to discuss her schedule.

        14.     Thereafter, on or around October 21, 2019, Plaintiff met with Manager Joe who

told her that he needed her to start work again as soon as possible and instructed her to complete

an application for a hostess position.

        15.     Later that day, Plaintiff submitted the application and informed Manager Joe of

same.

        16.     Manager Joe told Plaintiff he would call her to inform her of her work schedule.



                                                   2
       CAM-L-000757-21 03/15/2021 2:30:24 PM Pg 3 of 6 Trans ID: LCV2021559908
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 25 of 67 PageID: 25




       17.     On or around October 25, 2019, having not heard from Manager Joe, Plaintiff

called and asked him for her work schedule.

       18.     Manager Joe told Plaintiff he had decided not to rehire her because of her

“issues,” which was a reference to her flare-up of her Disabilities.

       19.     Accordingly, Defendant refused to re-hire Plaintiff because of her Disabilities.

       20.     As a result of Defendant’s actions, Plaintiff has suffered damages.

                                          COUNT I
             Violations of the New Jersey Law Against Discrimination (NJLAD)
                                 (Disability Discrimination)

       21.     The foregoing paragraphs are incorporated herein as if set forth in full.

       22.     At all times relevant herein, Defendant is and continues to be an “employer”

within the meaning of the NJLAD.

       23.     At all times relevant herein, Plaintiff was employed by Defendant as an

“employee” within the meaning of the NJLAD.

       24.     The NJLAD prohibits employers, such as Defendant, from refusing to hire an

individual on the basis of a disability.

       25.     At all times relevant herein, Plaintiff was perceived by Defendant to be suffering

from a disability.

       26.     Defendant refused to hire Plaintiff, in part, because she suffered from a disability

or because Defendant perceived Plaintiff to be suffering from a disability.

       27.     Defendant’s actions as aforesaid constitute violations of the NJLAD.

       28.     As a result of Defendant’s unlawful actions, Plaintiff has suffered damages.

                                           COUNT II
                     Violations of the Family Medical Leave Act (“FMLA”)
                                         (Interference)



                                                 3
       CAM-L-000757-21 03/15/2021 2:30:24 PM Pg 4 of 6 Trans ID: LCV2021559908
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 26 of 67 PageID: 26




       29.     The foregoing paragraphs are incorporated herein as if set forth in full.

       30.     Plaintiff was an eligible employee under the definitional terms of the FMLA.

       31.     Plaintiff was employed by Defendant for at least twelve (12) months.

       32.     Further, Plaintiff had at least 1,250 hours of service with Defendant within the

twelve months prior to Defendant’s refusal to hire her.

       33.     Defendant is engaged is an industry affecting commerce and employed fifty (50)

or more employees for twenty (20) or more calendar workweeks in 2018 and 2019 within 75

miles of the location where Plaintiff worked for Defendant.

       34.     Plaintiff required time off from work because of her Disabilities.

       35.     Plaintiff’s Disabilities constituted a serious health condition within the meaning of

the FMLA.

       36.     Had Defendant re-hired Plaintiff, Plaintiff would have been entitled to take leave

under the FMLA for a total of twelve (12) weeks, and Defendant was not permitted to interfere

with Plaintiff’s rights to same.

       37.     Defendant interfered with Plaintiff’s FMLA rights by refusing to hire Plaintiff to

prevent her from taking FMLA-protected leave in the future.

       38.     As a result of Defendant’s unlawful actions, Plaintiff has suffered damages.

       WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

       A.      Defendant is to be prohibited from continuing to maintain their illegal policy,

practice, or custom of discriminating against employees or prospective employees based on their

disabilities and/or health conditions;




                                                 4
       CAM-L-000757-21 03/15/2021 2:30:24 PM Pg 5 of 6 Trans ID: LCV2021559908
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 27 of 67 PageID: 27




       B.      Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendant’s illegal actions, including but not limited to past lost and future lost earnings;

       C.      Plaintiff is to be awarded liquidated damages and/or punitive damages in an

amount believed by the Court or trier of fact to be appropriate to punish Defendant for their

willful, deliberate, malicious, and outrageous conduct and to deter Defendant or other employers

from engaging in such misconduct in the future (liquated damages are sought under the FMLA);

       D.      Plaintiff is to be awarded damages for emotional distress and/or pain and

suffering (as permitted by applicable law) and is to be accorded any and all other equitable and

legal relief as the Court deems just, proper, and appropriate;

       E.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

legal fees as provided by applicable law.

       F.      Plaintiff’s claims are to receive a trial by jury.

                                                       Respectfully submitted,

                                                       SWARTZ SWIDLER, LLC

                                                       s/Matthew Miller
                                                       Matthew D. Miller, Esq.
                                                       Richard S. Swartz, Esq.
                                                       Justin L. Swidler, Esq.
                                                       1101 Kings Highway North
                                                       Suite 402
                                                       Cherry Hill, NJ 08034
                                                       (856) 685-7420
                                                       (856) 685-7417 Fax

Dated: March 9, 2021




                                                   5
       CAM-L-000757-21 03/15/2021 2:30:24 PM Pg 6 of 6 Trans ID: LCV2021559908
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 28 of 67 PageID: 28




                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury.

                                      SWARTZ SWIDLER, LLC



                              By:     /s/Matthew D. Miller___
                                      Matthew D. Miller

                                RULE 4:5-1 CERTIFICATION

       1.      I am licensed to practice law in New Jersey and am responsible for the above-

captioned matter.

       2.      I am aware of no other matter currently filed or pending in any court in any

jurisdiction which may affect the parties or matters described herein.

                                      SWARTZ SWIDLER, LLC



                              By:     /s/Matthew D. Miller___
                                      Matthew D. Miller

                               DESIGNATION OF TRIAL COUNSEL

       Matthew D. Miller, of the law firm of Swartz Swidler, is hereby designated trial counsel.


                                      SWARTZ SWIDLER, LLC



                              By:     /s/Matthew D. Miller
                                      Matthew D. Miller

Dated: March 9, 2021







                     CAM-L-000757-21 03/15/2021 2:30:24 PM Pg 1 of 1 Trans ID: LCV2021559908
        Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 29 of 67 PageID: 29

                                                              Appendix XII-B1
                                                                                                            FOR USE BY CLERK’S OFFICE ONLY
                                  CIVIL CASE INFORMATION STATEMENT                                         PAYMENT TYPE:     CK     CG     CA

                                                             (CIS)                                         CHG/CK NO.

                                              Use for initial Law Division                                 AMOUNT:
                                Civil Part pleadings (not motions) under Rule 4:5-1
                            Pleading will be rejected for filing, under Rule 1:5-6(c),                     OVERPAYMENT:
                             if information above the black bar is not completed
                                       or attorney’s signature is not affixed                              BATCH NUMBER:

 ATTORNEY / PRO SE NAME                                           TELEPHONE NUMBER               COUNTY OF VENUE


 FIRM NAME (if applicable)                                                                       DOCKET NUMBER (when available)


 OFFICE ADDRESS                                                                                  DOCUMENT TYPE



                                                                                                 JURY DEMAND           YES          NO

 NAME OF PARTY (e.g., John Doe, Plaintiff)                 CAPTION

                                                                                 Benihana


  CASE TYPE NUMBER                 HURRICANE SANDY
 (See reverse side for listing)    RELATED?                IS THIS A PROFESSIONAL MALPRACTICE CASE?                    YES          NO
                                     YES            NO     IF YOU HAVE CHECKED “YES,” SEE N.J.S.A. 2A:53 A -27 AND APPLICABLE CASE LAW
                                                           REGARDING YOUR OBLIGATION TO FILE AN AFFIDAVIT OF MERIT.
 RELATED CASES PENDING?                                    IF YES, LIST DOCKET NUMBERS
               YES                   NO

  DO YOU ANTICIPATE ADDING ANY PARTIES                     NAME OF DEFENDANT’S PRIMARY INSURANCE COMPANY (if known)
 (arising out of same transaction or occurrence)?                                                                                   NONE
               YES                   NO                                                                                             UNKNOWN

               THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE.
 CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION
 DO PARTIES HAVE A CURRENT, PAST OR                      IF YES, IS THAT RELATIONSHIP:
 RECURRENT RELATIONSHIP?                                     EMPLOYER/EMPLOYEE              FRIEND/NEIGHBOR          OTHER (explain)
           YES              NO                               FAMILIAL                       BUSINESS

 DOES THE STATUTE GOVERNING THIS CASE PROVIDE FOR PAYMENT OF FEES BY THE LOSING PARTY?                               YES            NO
 USE THIS SPACE TO ALERT THE COURT TO ANY SPECIAL CASE CHARACTERISTICS THAT MAY WARRANT INDIVIDUAL MANAGEMENT OR
 ACCELERATED DISPOSITION




           DO YOU OR YOUR CLIENT NEED ANY DISABILITY ACCOMMODATIONS ?         IF YES, PLEASE IDENTIFY THE REQUESTED ACCOMMODATION
              YES                 NO
           WILL AN INTERPRETER BE NEEDED?                                     IF YES, FOR WHAT LANGUAGE?
              YES                  NO

 I certify that confidential personal identifiers have been redacted from documents now submitted to the court, and will be
 redacted from all documents submitted in the future in accordance with Rule 1:38-7(b).

 ATTORNEY SIGNATURE:        /s/ Matthew Miller

Effective 06/05/2017, CN 10517                                                                                                      page 1 of 2
             CAM-L-000757-21 03/15/2021 2:30:24 PM Pg 1 of 1 Trans ID: LCV2021559908
   Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 30 of 67 PageID: 30


                                                         SUMMONS
Attorney(s) Matthew D. Miller
                                                                                   Superior Court of
Office Address 1101 Kings Highway North Suite 402
Town, State, Zip Code Cherry Hill, NJ 08034                                           New Jersey
                                                                                   Camden            County
Telephone Number 856-685-7420                                                      Law               Division
Attorney(s) for Plaintiff Jolynne Sunkett                                  Docket No:
Jolynne Sunkett


          Plaintiff(s)
                                                                                    CIVIL ACTION
    vs.                                                                               SUMMONS
Benihana


          Defendant(s)

From The State of New Jersey To The Defendant(s) Named Above:

      The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The complaint attached
to this summons states the basis for this lawsuit. If you dispute this complaint, you or your attorney must file a written
answer or motion and proof of service with the deputy clerk of the Superior Court in the county listed above within 35 days
from the date you received this summons, not counting the date you received it. (A directory of the addresses of each deputy
clerk of the Superior Court is available in the Civil Division Management Office in the county listed above and online at
http://www.njcourts.gov/forms/10153_deptyclerklawref.pdf.) If the complaint is one in foreclosure, then you must file your
written answer or motion and proof of service with the Clerk of the Superior Court, Hughes Justice Complex,
P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer, State of New Jersey and a completed Case
Information Statement (available from the deputy clerk of the Superior Court) must accompany your answer or motion when
it is filed. You must also send a copy of your answer or motion to plaintiff's attorney whose name and address appear above,
or to plaintiff, if no attorney is named above. A telephone call will not protect your rights; you must file and serve a written
answer or motion (with fee of $175.00 and completed Case Information Statement) if you want the court to hear your
defense.

     If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment against you for
the relief plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the Sheriff may seize your
money, wages or property to pay all or part of the judgment.

     If you cannot afford an attorney, you may call the Legal Services office in the county where you live or the Legal
Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). If you do not have an attorney and are
not eligible for free legal assistance, you may obtain a referral to an attorney by calling one of the Lawyer Referral Services.
A directory with contact information for local Legal Services Offices and Lawyer Referral Services is available in the Civil
Division Management Office in the county listed above and online at
http://www.njcourts.gov/forms/10153_deptyclerklawref.pdf.


                                                                          Clerk of the Superior Court

DATED: 03/09/2021
Name of Defendant to Be Served: Benihana
Address of Defendant to Be Served: 5255 Marlton Pike Pennauken, NJ 08109



Revised 11/17/2014, CN 10792-English (Appendix XII-A)
         CAM-L-000757-21 03/15/2021 2:30:24 PM Pg 1 of 1 Trans ID: LCV2021559908
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 31 of 67 PageID: 31




                        Civil Case Information Statement
Case Details: CAMDEN | Civil Part Docket# L-000757-21

Case Caption: JOLYNNE SUNKETT VS BENIHANA                        Case Type: LAW AGAINST DISCRIMINATION (LAD) CASES
Case Initiation Date: 03/15/2021                                 Document Type: Complaint with Jury Demand
Attorney Name: MATTHEW DENNIS MILLER                             Jury Demand: YES - 6 JURORS
Firm Name: SWARTZ SWIDLER, LLC                                   Is this a professional malpractice case? NO
Address: 1101 KINGS HIGHWAY NORTH STE 402                        Related cases pending: NO
CHERRY HILL NJ 08034                                             If yes, list docket numbers:
Phone: 8566857420                                                Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF : JOLYNNE, SUNKETT                      transaction or occurrence)? NO
Name of Defendant’s Primary Insurance Company
(if known): Unknown                                              Are sexual abuse claims alleged by: SUNKETT JOLYNNE? NO




      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? YES
If yes, is that relationship: Employer/Employee
Does the statute governing this case provide for payment of fees by the losing party? YES
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

03/15/2021                                                                               /s/ MATTHEW DENNIS MILLER
Dated                                                                                                        Signed
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 32 of 67 PageID: 32




                    EXHIBIT 2
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 33 of 67 PageID: 33
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 34 of 67 PageID: 34




                    EXHIBIT 3
        CAM-L-000757-21
        CAM-L-000757-21 07/26/2021
                        07/26/2021 4:36:38 PM
                                           PM Pg 1
                                                 1 of 2 Trans ID: LCV20211747953
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 35 of 67 PageID: 35



  JOLYNNE SUNKETT                                     Plaintiff                            Superior Court of New Jersey
                    vs.
                                                                                           Law Division
                                                                                           Camden County
  BENIHANA                                            Defendant
                                                                                           Docket Number: CAM--L-0757-21

  Person to be served (Name & Address):
  BENIHANA                                                                                 AFFIDAVIT OF SERVICE
  5255 MARLTON PIKE
  PENNSAUKEN, NJ 08109                                                                     (For Use by Private Service)

  Attorney:
  SWARTZ SWIDLER, LLC
  1 1 01 Kings Hwy North
  Ste 402
  Cherry Hill, NJ 08034


  Papers Served: SUMMONS AND COMPLAINT, TAN, DISCOVERY REQUESTS


  Service Data:

  Served Successfully       K         Not Served.                 Date: 4/14/2021           Time: 1 1 :03 am           Attempts:.

                Delivered a copy to him / her personally                     Name of Person Served and relationship / title:

                Left a copy with a competent household
                                                                             JOE DELEO
                member over 14 years of age residing
                therein
                                                                             GENERAL MANAGER/AUTHORIZED

        X       Left a copy with a person authorized to
                accept service, e.g. managing agent,
                registered agent, etc.


  Description of Person Accepting Service:

  Sex:M         Age: 50+        Height: 5'10          Weight: 200       Skin Color: WHITE                 Hair Color: BROWN


  Unserved:

  (   ) Defendant is unknown at the address furnished by the attorney
  (   ) All reasonable inquiries suggest defendant moved to an undetermined address
  (   ) No such street in municipality
  ( ) No response on:                              Date               Time
                                                   Date               Time

  ( ) Other:

  Comments or Remarks:




  Server Data:


                                                                             I, Ronald Brown, was at the time of service a
                                                                             competent adult not having a direct interest in the
                                                                             litigaJ.ionr-? I declare under penalty of perjury that the
  Subscribed and Sworn to before me on the 1 6th day of                      fgt^going is true jmd-porrect.                          i     I
  April, 2021 by the affiant who is personally known to me.


                                                                             Signature of Process Server                            Date
  NOTARY PUBLIC
                          CHRISTOPHER J. MULLEN
                                                                             COURT HOUSE LEGAL SERVICES, INC.
                            Connmission # 2389225                            112 Haddontowne Ct, Ste. 304
                      Notary Public - State of New Jersey
                            My Commission Expires                            Cherry Hill, NJ 08034
                             September -03. 2024
                                                                             (856) 428-4700
                                                                             Our Job Serial Number: CHL-2021 003134
                                                                             Ref: SUNKETT/BENIHANA
        CAM-L-000757-21
        CAM-L-000757-21 07/26/2021
                        07/26/2021 4:36:38 PM Pg 2 of 2 Trans ID: LCV20211747953
Case 1:21-cv-16513-RBK-KMW     Document 1 Filed 09/03/21 Page 36 of 67 PageID: 36
          CAM-L-000757-21 03/15/2021 2:30:24 PM Pg 1 of 1 Trans ID: LCV2021 559908




                                                          Summons

 Attomey(s) Matthew D. Miller
                                                                                     Superior Court of
 Office Address      1 lot Kings Highway North Suite 402

 Town, State, Zip Code Cherry Hill, NJ 08034
                                                                                          New Jersey
                                                                                    Camden             County

 Telephone Number          856-685-7420                                             Law               Division

 Attomey(s) for Plaintiff Jolynne Sunkett                                    Docket No:

 Jolynne Sunkett



            Plaintiffs)
                                                                                      CIVIL ACTION
     vs.
                                                                                          SUMMONS
 Benihana



            Defendant(s)

 From The State of New Jersey To The Defendant(s) Named Above:


      The plaintiff, named above, has filed a lawsuit against you in the Superior Court ofNew Jersey. The complaint attached
 to this summons states the basis for this lawsuit. If you dispute this complaint, you or your attorney must file a written
 answer or motion and proof of service with the deputy clerk of the Superior Court in the county listed above within 35 days
 from the date you received this summons, not counting the date you received it. (A directory of the addresses of each deputy
 clerk of the Superior Court is available in the Civil Division Management Office in the county listed above and online at
 http://www.nicourts.gov/forms/! 0 1 53 deptyclerklawref.pdf.) If the complaint is one in foreclosure, then you must fde your
 written answer or motion and proof of service with the Clerk of the Superior Court, Hughes Justice Complex,
 P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer, State of New Jersey and a completed Case
 Information Statement (available from the deputy clerk of the Superior Court) must accompany your answer or motion when
 it is filed. You must also send a copy of your answer or motion to plaintiffs attorney whose name and address appear above,
 or to plaintiff, if no attorney is named above. A telephone call will not protect your rights; you must file and serve a written
 answer or motion (with fee of $175.00 and completed Case Information Statement) if you want the court to hear your
 defense.


      If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment against you for
 the relief plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the Sheriff may seize your
 money, wages or property to pay all or part of the judgment.


     If you cannot afford an attorney, you may call the Legal Services office in the county where you live or the Legal
 Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW ( 1 -888-5 76-5529). If you do not have an attorney and are
 not eligible for free legal assistance, you may obtain a referral to an attorney by calling one of the Lawyer Referral Services.
 A directory with contact information for local Legal Services Offices and Lawyer Referral Services is available in the Civil
 Division Management Office in the county listed above and online at
 http://www.nicourts.gov/forms/10153 deptyclerklawref.pdf.
                                                                      /S/Michelle M. Smith
                                                                           Clerk of the Superior Court



 DATED:       03/09/2021

 Name of Defendant to Be Served: Beniliana

 Address of Defendant to Be Served: 5255 Marlton Pike Pennauken, NJ 08109




 Revised 11/17/2014, CN 10792-English (Appendix XII-A)
                              Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 37 of 67 PageID: 37




                                                       EXHIBIT C




L IT TL E R ME N DE LS O N P .C .   4844-9091-3528.8
       O n e N e wa r k Ce n t er
              8 t h F lo o r
       N e w a r k , NJ 0 71 0 2                                         10
           9 7 3 . 84 8 . 47 0 0
       Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 38 of 67 PageID: 38




                                          State of New Jersey
PHILIP D. MURPHY                         OFFICE OF THE ATTORNEY GENERAL                                    CxURBIR S. GREWAL
     Governor                        DEPARTMENT OF LAW AND PUBLIC SAFETY                                     Attorney General
                                                  DIVISION OF LAW
 SHEILA Y. OLIVER                                  ZS MARKET STREET                                        MICHELLE L. MILLER
    Lt. Governor                                      PO Box 112                                                Director
                                                TRENTON, NJ   08625-0112

                                            February 10, 2021

        Joseph H. Orlando, Clerk
        Superior Court of New Jersey
        Appellate Division
        25 Market Street
        P.O. Box 006
        Trenton, NJ  08625-0006

                    Re:   Jolynne Sunkett v. Board of Review and Benihana
                          National Corporation
                          Docket No. A-003540-19T1

        Dear Mr. Orlando:

                   Enclosed please find an original and five (5) copies of a
        Letter Brief and Appendix and a Certification of Service in the above-
        captioned matter on behalf of Respondent, Board of Review.      Please
        return one stamped copy to me in the enclosed envelope. Thank you.

                                             Sincerely yours,

                                             GURBIR S. GREWAL
                                             ATTORNEY GENERAL OF NEW JERSEY




                                             Kendall J . Col~n'~'
                                             Deputy Attorney General
                                             Attorney ID No. 017721997

        KJC:svg
        enclosure
        c Jolynne Sunkett, pro se (sent via overnight mail)
           Benihana National Corporation (sent via overnight mail)




                        HUGHES cTUSTICE COMPLEX • TELEPxorrE: (609) 376-2960 ~ Fax: (609) 633-8702
                      New Jersey Is An Equal Opportunity Employer • Printed orz Recycled Paper and Recyclable
      Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 39 of 67 PageID: 39
                                                                   Of ~('HE STq ~


                                                                    `.    r ~.      mot.

                                                             m               r~kt £
                                                             C~   '~~ ~ 'Yts~
                                                                              ~ ~~ ~


                                                                  k~~~1
                                                                     ~i




                                                  State of New Jersey
PHILIP D. MURPHY                                 OFFICE OF THE ATTORNEY GENERAL                                      CxURBIR S. GREWAL
     Governor                                 DEPARTMENT OF LAW AND PUBLIC SAFETY                                      Attorney General
                                                           DIVISION OF LAW
SHEILA Y. OLIVER                                           25 MARKET STREET                                          MICHELLE L. MILLER
   Lt. Goue~~rtor                                                 PO Box 112                                               Director
                                                       TRENTON,      NJ 08625-0112


                                                  February 10, 2021


        Joseph H. Orlando, Clerk
        Superior Court of New Jersey
        Appellate Division
        25 Market Street
        P.O. Box 006
        Trenton, New Jersey 08625

                        Re:      Jolynne Sunkett v. Board of Review and
                                 Benihana National Corp.
                                 Docket No. A-003540-19T1

                                 Civil Action: On Appeal From a Final
                                 Decision of the Board of Review Denying
                                 Unemployment Benefits

                                 Letter Brief on Behalf of Respondent
                                 Board of Review

       Dear Mr. Orlando:

                    Please accept this Letter Brief and Appendix pursuant to R.

        2 : 6 - 2 (b ) on behal f of Respondent , Board of Review .




                              HUGHES cTUSTICE COMPLEX • TELEPxoNE: (609) 376-2960 • FAx: (609) 633-8702
                         New Jersey Is An Equal Opportur~ity Employer • Prirtited on Recycled Paper and Recyclable
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 40 of 67 PageID: 40
                                                         February 10, 2021
                                                                    Page 2


                             TABLE OF CONTENTS

 PROCEDURAL HISTORY ........ . . . ............ ................ . .....3

 COUNTERSTATEMENT OF FACTS ................................... . ..5

 ARGUMENT

            THE BOARD OF REVIEW'S DECISION SHOULD BE AFFIRMED
            BECAUSE IT CORRECTLY DETERMINED THAT SUNKETT WAS
            DISQUALIFIED FOR BENEFITS UNDER N.J.S.A. 43:21-
            5(a) BECAUSE SHE LEFT WORK VOLUNTARILTY WITHOUT
            GOOD CAUSE ATTRIBUTABLE TO THE WORK ............... ...7



 CONCLUSION ....................................................12

                                  Z1 D l~ F' T~TTI T X



 Appeal Tribunal Decision, mailed January 17, 2002 . . . . .... . ...Ral

 Claimant's letter to Board of Review dated December 18,
 2109 ................................................. . .......Ra5

 Claimant's letter to Board of Review dated January 28,
 2020 ..................................... ....................Ra6

 Claimant's letter to Board of Review dated March 5, 2020           . ...Ra7

Notice of Motion filed with Superior Court of New Jersey,
Appellate Division on May 11, 2020 ................ . . ... . .....Ra8
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 41 of 67 PageID: 41
                                                             February 10, 2021
                                                                        Page 3



                              PROCEDURAL HISTORY

        Appellant   Jolynne   Sunkett    filed   a   claim   for   unemployment

 benefits on October 20, 2019, relating to the termination of her

 employment     from    Benihana     National        Corp.    ("Benihana"     or

 "employer")      (Pa18; Ral)1.    In a notice dated November 18, 2019,

 a Deputy of the Division of Unemployment Benefits denied Sunkett's

 claim on the grounds that she left work voluntarily and without

 good   cause attributable      to the   work.       Ibid.   By letter dated

 December 18, 2019, Sunkett filed an appeal of that determination

 to the Appeal Tribunal.      (Pal8; Ral; Ras)        In that letter, Sunkett

 claimed that she had not abandoned her position but instead had

 failed to report to work due to a medical emergency.              (Ra5).    She

 also claimed that once her medical emergency was addressed, her

 supervisor approved her to return to work, but then released her

 for an "unjust cause" that had nothing to do with job abandonment

 or her job duties.     Ibid.

        The   Appeal   Tribunal    ("Tribunal")      conducted     a   telephone

 hearing on January 16, 2020, at which Sunkett testified as to the




 1 "Pa" refers to Appellant' s Appendix. "Ra" refers to the Board' s
 Appendix, which is being filed because certain documents were
 missing or incomplete in Appellant's Appendix. "T" refers to the
 transcript of the January 16, 2020, Appeal Tribunal hearing which
 was also included in Petitioner's Appendix as Pa3-17. References
 to the transcript are cited to both Petitioner's Appendix the
 transcript page number.
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 42 of 67 PageID: 42
                                                              February 10, 2021
                                                                         Page 4

 circumstances of her termination from employment.                    (Pa3-17; Tl-

 14).     Benihana did not participate in the hearing. Ibid.

        In a decision mailed January 17, 2020, the Tribunal held that

 Sunkett had filed a timely appeal with good cause shown pursuant

 to N.J.S.A. 43:21-6 (b) (1)     (Ra2)      The Tribunal found that Sunkett

 left work voluntarily without good cause attributable to the work

 and that she had abandoned her position.            Ibid.    Specifically, the

 Tribunal   determined    that Sunkett failed         to     report   to   work    on

 September 27, 2019 and then did not contact her employer or have

 anyone else contact her employer to explain her whereabouts until

 October 16, 2019.       (Pa18; Ral-2)       The Tribunal also found that

 Sunkett did not present her employer with any unequivocal medical

 documentation    to   show   that   the   work    caused or aggravated           her

 medical condition.      (Ra2)       Hence, the Tribunal determined that

 Sunkett was not eligible for unemployment benefits under N.J.S.A.

 43:21-5(a) in that she had voluntarily resigned from her position

 for personal reasons that were unrelated to the work itself and

 that she had abandoned her position.             Ibid.

        On January 29, 2020, Sunkett appealed the Tribunal's decision

to the Board of Review ("Board")            (Ra6)         On February 20, 2020,

the Board affirmed the decision of the Tribunal.                      (Pal9)      By

letter received by the Tribunal on March 6, 2020, Sunkett sought

reconsideration of the Board's February 20, 2020 Decision.                  (Ra7).

On April 14, 2020, Sunkett filed a Notice of Appeal of the Board's
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 43 of 67 PageID: 43
                                                           February 10, 2021
                                                                      Page 5

 February 20, 2020 decision.        (Pa20)      On May 11, 2020, Sunkett

 filed a motion in the Appellate Division requesting that her appeal

 be considered as timely filed. (Ra8)          By decision mailed on May

 26, 2020, the Board denied Sunkett's request for reconsideration.

 (Pa24)     On July 9, 2020, the Appellate Division issued an Order

 granting Sunkett's motion to file a Notice of Appeal as Within

 Time.    (Pa27).



                        COUNTERSTATEMENT OF FACTS

       Sunkett was employed by Benihana as a host beginning on or

 about September 2018.      (Pa10; T7; Pal8; Ral)       Sunkett's last day

 of work was September 26, 2019.       (Pall; T8; Pal8; Ral-2)      Sunkett

 failed to report to work the next day as scheduled because she

 suffered   what she   described as a "nervous       break" or a "mental

 breakdown" on that date.      (Pall; T8; Pa13; T10; Pa18; Ral-2)        She

 did not request or obtain approval from her employer to go out on

 medical leave.     (Pal2; T9).     She testified that she went to the

 hospital on September 27, 2019, and went to see her psychiatrist

 on October 3, 2019, after she had already been out of work without

contacting her employer for several days.          Ibid.

      Sunkett did not contact her employer between September 27,

2019 and    October 16,    2019 nor did she     have anyone contact her

employer on her behalf to explain her absence from work.             During

her testimony before the Appeal Tribunal, she conceded that she
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 44 of 67 PageID: 44
                                                                   February 10, 2021
                                                                              Page 6


 had       family   members    and   friends    who   could   have    contacted    the

 employer on her behalf.             (Pa13-14; T10-11; Pal8; Ral-2).

           On October 16, 2019, nineteen (19) days after she failed to

 report to work, Sunkett finally contacted her employer, who told

 her to return to the workplace on October 21, 2019 to discuss her

situation.          (Pall;    T8;    Pa14;   T11;   Pa18;   Ral)     On   that date,

Sunkett met          with her supervisor        who informed       her that he     had

terminated her for job abandonment.                 Ibid.   At that same meeting,

Sunkett submitted medical documentation to her supervisor.                    (Pall;

T8: Pa14; T11; Pals; T12; Pa30)                 That documentation, in the form

of     a    letter from      her    mental   health   clinician,     indicated    that

Sunkett came to their office on August 23, 2019 and reported having

a mental breakdown .          ( Pa3 0) .   She was eventually seen in the office

on October 3, 2019.                Ibid.     The letter did not indicate that

Sunkett's medical condition had been caused by or aggravated by

her work.           Ibid.     Sunkett's supervisor agreed to allow her to

complete a new job application so that she could be considered for

re-hire. (Pa14-15; T11-12; Pal8; Ral).

           Sunkett did not return to work on October 22, 2019, because

when she called her employer on that date to find out what time

she was to report to work, her supervisor was of f that day .                 ( Pa12 ;

T9)         Sunkett spoke with her supervisor on October 24, 2019, at

which time the supervisor told her that he decided that he did not

want her to come back to work.                Ibid.   According to Sunkett, the
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 45 of 67 PageID: 45
                                                             February 10, 2021
                                                                        Page 7

 supervisor explained that on the day of their meeting on October

 21, 2019, he had to "comp a couple of customers" who complained

 that Sunkett had "walked behind the sushi bar and gave the sushi

 chef a hug", which the supervisor could not tolerate.                 (Pall-12;

 T8-9)      So Sunkett never actually returned to work after failing

 to report to work on September 27, 2019.               (Pall-12; T8-9; Pal8;

 Ral-2) .

                                  r ~rrrna~rTm




              THE BOARD OF REVIEW'S DECISION SHOULD BE
              AFFIRMED BECAUSE IT CORRECTLY DETERMINED THAT
              SUNKETT WAS DISQUALIFIED FOR BENEFITS UNDER
              N.J.S.A. 43:21-5(a) BECAUSE SHE LEFT WORK
              VOLUNTARILY WITHOUT GOOD CAUSE ATTRIBUTABLE TO
              THE WORK.


         The Board's determination that Sunkett left work voluntarily

 without good cause attributable to the work within the meaning of

 N.J.S.A.    43:21-5(a),   thus   disqualifying        her   from   unemployment

 benefits, was supported by substantial evidence in the record and

should therefore be affirmed.

         N.J.S.A.   43:21-5(a)    of    the      New    Jersey      Unemployment

 Compensation Law provides in pertinent part that an individual

shall be disqualified for benefits:

             For the week in which the individual has left work
             voluntarily without good cause attributable to such
             work, and for each week thereafter until the
             individual becomes reemployed and works eight weeks
             in employment...and has earned at least ten times the
             individual's weekly benefit rate.      .
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 46 of 67 PageID: 46
                                                              February 10, 2021
                                                                         Page 8

               ( emphas i s added) .

       The claimant bears the burden of proof to establish her right

 to unemployment compensation.             Brady v. Bd. of Review, 152 N.J.

197, 218 (1997).         [nThen an employee leaves work voluntarily, she

bears the burden to prove she did so with good cause attributable

 to work .    Brady v . Bd . of Review, 152 N . J . at 218 ; Stauhs v . Bd .

Of Review, Div. of Employ. Sec., 93 N.J. Super. 451, 451 (App.

Div. 1967); Morgan v. Bd. of Review, Div. of Employ. Sec., 77 N.J.

Super. 209, 213 (App. Div. 1962).               Arid "while the statute does not

define `good cause,' our courts have construed the statute to mean

 `cause sufficient to justify an employee's voluntarily leaving the

ranks of the employed and joining the ranks of the unemployed.'"

Domenico v. Labor and Industry Deft. Review Bd., 192 N.J. Super.

284,   287    (App.   Div. 1983. )     Under N.J.A.C. 12:17-9.1 (b) ,        " [G] ood

cause attributable to such work means a reason directly related to

the individual's employment, which was so compelling as to give

the individual no choice but to leave the employment."                 It is the

employee's responsibility to do what is necessary and reasonable

in order to remain employed.               Zielinski v. Board of Review, 85

N.J.   Super. 46,      53-54      (App. Div. 1964); Domenico v. Labor and

Industr~r Deft. Review Bd., 192 N.J. Super at 288.

       Good   cause    may   be    found   if   a   claimant leaves   work    for a

medical condition that is attributable to work.                   To meet this

burden, the claimant must show, through a medical certification,
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 47 of 67 PageID: 47
                                                                   February 10, 2021
                                                                                       Page 9

 that   she    left       work    because    of   a   disability   that      has   a     work-

connected origin or that is aggravated by working conditions, and

that there is no other suitable work that she could have performed

 within the limits of her disability.                     N.J.A.C. 12:17-9.3(a) and

(b); Israel v. Bally's Park Place, 283 N.J. Super. 1, 6 (App. Div.

1995)(claimant            must    show    that     "the   environment        at    her    job

aggravated her illness or will impair her continued recovery");

Wojcik v. Bd. of Review, 58 N.J. 341, 344 (1971); Stauhs, 93 N.J.

Super. at 458.            And an individual who is absent from work due to

a medical condition that is not attributable to the work may still

be eligible for benefits upon a showing that "she made a reasonable

effort    to    preserve                    her   employment,   but    has    still      been

terminated by the employer."                 N.J.A.C. 12:17-9.3(c)           "Reasonable

effort"    will      be    found    "by     the   employee's    notification        to    the

employer, requesting a leave of absence or having taken other steps

to protect his or her employment."                    Ibid.

        As the Board found, none of those exceptions apply here.

Sunkett did not submit any medical certification to her employer

until she met with her supervisor on October 21, 2019. (Pall; T8;

Pa14; T11; Pa18; Ral)                   Plus, even that documentation does not

show that her medical condition had a work-connected origin, or

that it was aggravated by her working conditions.                      (Pa30)          While

Sunkett alleges in her brief that she "worked under 3 General

Managers       and    a    host    of    supervisors"     who   were    aware      of     her
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 48 of 67 PageID: 48
                                                                  February 10, 2021
                                                                            Page 10

 condition,    her    testimony      before   the    Appeal      Tribunal     does   not

 support her contention that she ever informed her employer of her

 medical condition before October 21, 2019. (Pall; T8; Pa14; T11;

 Pa18; Ral) (Pb2) .

      And Sunkett failed to notify her employer of                   the reason for

 her absence from work,        to request a leave of absence,             or to take

 any other steps to preserve her employment despite the fact that

 she had friends and family members who could have done so on her

 behalf.     (Pa13-14; T10-11; Pa18; Ral-2)               In short, Sunkett did

 not show that she made reasonable efforts to remain employed, as

 she "left work at a time when [her] employer had work for [her] , "

 and she did not "do what was necessary and reasonable in order to

 remain employed."         Zielenski, 85 N.J. Super. at 53-54.                 In fact,

 the record demonstrates that Sunkett did not do anything whatsoever

 to preserve her employment from the time she failed to show up for

 work on September 27, 2019, until she contacted her supervisor on

October 16, 2019.          (Pa14; T11; Ral)          Based on these undisputed

facts in the record, the Board correctly determined that Sunkett

left work without good cause attributable to such work, and so was

ineligible for unemployment benefits under N.J.S.A. 43:21-5(a).

       The    judicial      capacity    to     review     administrative        agency

decisions is limited.          Brady, 152 N.J. at 210; Public Serv. Elec.

v.   N.J.    Dep t.   of    Envtl.    Protec.,      101   N.J.    95,   103    (1985).

Moreover,     "[i]n    reviewing      the     factual     findings      made    in   an
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 49 of 67 PageID: 49
                                                           February 10, 2021
                                                                     Page 11

 unemployment compensation proceeding, the test is not whether an

 appellate court would come to the same conclusion if the original

 determination was its to make, but rather whether the fact finder

 could reasonably so conclude upon the proofs."            Brady, 152 N.J. at

 210.   If the Board's factual findings are supported by "sufficient

 credible evidence, courts are obliged to accept them,"           Id.; Self,

 91 N.J. at 459.       Unless a court finds that the agency's action was

 arbitrary, capricious, or unreasonable, the agency's ruling should

 not be disturbed.       In re Warren, 117 N.J. 295, 296 (1989).

        Here,   the     Board   of   Review's   decision    finding   Sunkett

 disqualified for unemployment benefits under N.J.S.A. 43:21-5 (a)

and N.J.A.C. 12:17-9.11 is correct, wholly in accord with governing

 statutes and case law, and is amply supported by credible evidence

 in the record.       This Court should thus affirm the Board's decision.
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 50 of 67 PageID: 50
                                                         February 10, 2021
                                                                   Page 12




                                 CONCLUSION

       For all of the foregoing reasons, the Board's decision should

 be affirmed.

                              Respectfully submitted,

                              GURBIR S. GREWAL
                              ATTORNEY GENERAL OF NEW JERSEY



                              By:
                              Kendall J, o     s
                              Deputy Attorney General
                              Kendall.Collins@law.njoag.gov
                              NJ Attorney ID 017721997



 Donna Arons
 Assistant Attorney General
   Of Counsel

 c:   Jolynne Sunkett
      Benihana Nat'1 Corp.
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 51 of 67 PageID: 51




   RESPONDENT'S APPENDIX (Ral-Ras
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 52 of 67 PageID: 52




                                                            1    L


                                                     R~~   '~~




                                               Ap~e~~.l Tri~►unat
                                                    P{~ ~3ox 93b
                                              Trent~i~, N.1 O~~~S-t~9ib


     JULYI'JI~1E SUNKLTT
     146$ ~.AiGHN AVF                                                              Docket ~: llK'~1'Ofl201 I3S
     CAMDEN, N.3 +~~3103                                                           Late of Claim: 10/2Q;201~
                                                                                  Date of Appeal: 1 2/1 8120 1 9
                                                                                  P~ c 10
                                                                                  Appel~anf: Cini~nailt
                                                                                  Ma~lfr~g ll~Ce: ~l/17/2020



                                  Decision of the Ap~ea~ Tri~aunai
     tlY TfIE MATTER OF: JOLYNNE SUNKCTT

     EMI'I.,UYrR: BEI'~+iIHANA 1VTATiC~I~TAL CtJ1~P

     The claimant appealed on 12/l $I19 from a determination cif the Deputy, mailed ~n l l lI 8/19,
     iY~~posing a disaualificati~n fc~r benef is from 09/22/19 on the grt~und that thc~ claimant left w+~rk
     voluntarily without food cause attribuidbte tc~ the work.

     The ~laim~nt participatet~ in a duly sch~c~ul~d telephone he~Lriug on 011~6i2(}20.

     FINDII~TGS t3I+' N,AC'T.

     Tne claimant ~vurked for the abflve-named employer as a hest from X9(2{)1~ through Q9i2~114,
     uJlzen the claimant left the work volunt~s•ily.

    The clailnaiat hack a nervous breakdown on 0 /27/19. Un 10!16/l~ tl~e claimant returned tc~ the
    job anc~ have the en~~loyer• a letter that she had started tre:~iment w°itl~ her doctor as of ~ [~I03/l ~~.
    Tile claimant dad not have contact with the ein~l~yer and slid not have anyone c~nt~ct the
    employer on h~~ behalf while she vas out of work because she ~v~s i~ot th~nkillg right rnentalty.
    The clainl~i~1 went to the job on l 0/21119 to talk ~~ith the empl~y~r and she was advised -that she
    had been terminated from job clue to job abandonmen#. The employer cansic3.er~d takir~~, the
    claimant back to work taut then declined. the offer.

    The ~}ei.~uty mailed a detenninatiora to the appellant's address Uf recQrc~ on 1 l/1<~/19. rI'he
    claimant did not receive the determination. The claimant contacted the unemployment c~~l center
    to ch~;ck on leer benefits and vas advised sloe was dist~~ialifiec~ far laen~;fits and to file; an appeal.
    T'h~ claimant filed an a~p~ai can 12/18/19.

    +C) ~' I1'VI OI'vT:
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 53 of 67 PageID: 53


    N.J.S. A. X3:21-6(b)(1}provides that an appeal must be ti.iec~ within ten (10) days of the mailing
    of the aeterminatic~n, car within ~~v~n (7~ days of thz receipt of the deterrni:n~tian.

    rn t}~~a.s n~zatter, as the claimant di~i nc>t .receive the d~;terin.iclativn Ut t}~~ TJe~uty, the a.p~aeat w~.s
    filed Iat4 ~~~ith ~r~c~d cause in acco~•d~1ee vwith N.J.S. .43:21-G(b~(1).


    N.J.S.A. 43:21-~. ~Ai~ individual s~lall be disc~ualifiec~ f'or t~enefi.ts:

    (a) Fc>r the wce;k in which the individual his l~tt ~~urk v~lun~a.rily without goad cause
    attxib~.itabl~ to such work, ~.nd ~'~r cacl~ we;el{ ihereaCte~ until the indi~~idual becomes rc;-employed
    and works eight weeks in emplc~~~nent, ~vhzch inay include e~~n.~aloynaent for the federal
    Government, and has eaxr~e~ in ern.ployment at lea;;t tei~ Mmes tl~►e i.ndividual's weekly benefit rate,
    as c~etermine~. in each case. This subsectio~~ shah app.l~ to any individual seeking u~~emp~oyment
    benefits ~on xhe b~isis of einplc~yment in the production dn~i l~arv~sl:in~; of a~ricu~tuxal Graps;
    including any individual who ~~vas emptoyed in the production and harvesiin~; 01~ r~,~'XICL1Itl11"ii~
    craps on a coniraet basis and whc~ h.a~~ r~tuser3 ~Y~ offer of conti~~uir~g work with that ~rnployer
    f~~(owin~; the campleti~n cif t1~e minimum period of work required to fulfill the contract.

    N.T.~~.C'. 1 ;17-r~.11 .Iola ~~b~.~~dc>nment

    {a) .~.n e~~zployee wl~o is absent from work far fi~c~e ar mare consecutive work cf~~~~~; anc~ whc~
    without good cause fails to notify the ernplayer~aftl~e reasons for his or leer abserl~e shall be
    considered to have: abandoned. his or her ertlployn~~nt. ~'uch jib aband.az~ment shall subject the
    cmplc~yee to disquali~iGation far benefits f'~ar voluntarily leaving; work without ~c~od eau~e
    atCributable to such work. :For purposes of this sectiotz g~oc~ c~us~ means any situation o~cr
    which tl~e cl~inaant did not hive control end which r~vas c~mpellin~ as to pr~;v~nt the c~mploye~
    from :notifying the ean~loyer of t11e absence.

    In this matter, although tl~.e claimant cante~~ds that the employer hired leer back and rescinded the
    offer, it does not n~e~;~te the fact that Ehe claimant ~~as coot of wcark far a per.iacl of time a~1t~ the
    em~lc~yez was nit aware ~f her tivhrreabc~uts due to an illness ~.nci the claimant did .not have
    anyone contact the employer to report that shy was ill, Tlxe claimant also did not present the
    employer with airy unequivocal medical d~cumentdtic~n to show that the work caused car
    a~~ravaficd hc~ meciicai condition. Here, the claimant is considered to have abandoned her job,
    under I~i.J.A.C. 12:17-9. Y 1(a~, wh.en she failed to report far ~vt~rk after X9/27/19. ~urthc;rmore,
    the claimant's job separation is can~idered to be a voluntary r~si~natic~n 1'or personal reasons anc~
    is ui~.r~lat~d tt~ the work i.tselt: Therefore, the claimant left wai•k voluntarily without good cause
    atti•ibutaF~le to the wot~k an~i is disqualified far benefits ~s of 0 /22/1 ~, in acco~•dar~ce with
    I~f.J.S.A. X3:21-~(a).

    ;U►E~"ISIO►N:

    The r~ppeai was filed 1at~ ~~ith ~;t~ad t~ause in accard~tnce with N.,1.5.A. X3:21-6(b;)C 1 j.

    "~"l~e clain~.~rtt left work voluntarily without good cause attributable to tl~~; work aild is c~isqualiCed
    t'or beneliis as of ()9/22I19~, in accordance with N.J.S. . 43:21-5(~.).

    The determili~tiun of the Deputy is affirmcci.




                                                                                                            ♦ •
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 54 of 67 PageID: 54
                                                              r



                                                /s/ Darrel
                                                /s/Darc     ~r~~ahvs-:
                                                           fi
                                                        el ~~, ~.
                                                APPEALS [~AM1NE12
                                                APPE~IL~' EXAMINER
    UA




                                                                         ~~~
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 55 of 67 PageID: 55


                                               APPAL RI~II'T'S

    1i~Il'(7~t'T~NT: This decision will bec4}me tYnat> unless, ~~c~'rthin tw~~~ty (2t~) days cif the Mate of mafting
    or nt~tifcation, a written ahpeai is filed with the Bt~~trd of Revie~~,1)ej~artment cif ~~.,ab~r, I.,abc~r
    Building, PtJr I~ux 937, `:~'re~itas~, New Jersey OSEi2S-0937. If tl~e last da;~~ allc~w~d fear fihe a~r~eat
    occurs ou a Saturday, Sunday or l~gd! Y~oliclay, the ap~cai ~vitt be acce~~ted if rec~cived or
    postmarked an the ~~ext business day. 'Ih~ ap~e~l period ~►~ill k~e e~.tez~cleci if ~~nocl cause far late
    filing is sh~~vn. Good cause exists in situations where it can be shown that the delay was due to
    circumstances beyUnd tl~e control ref the a~~ell~nt, which could nt►t lave been reasan~bty fo~•eseen
    or prevent~;cl. Yle~ise specify the reason fur your ~p~eal, anti if pu~~il~le, attach a copy ~f this
    ticcisioYi. Plcase take croticE t;t►at in the er-~ji~ that and ~~arty Cles a timely a~p~al to the ~3t~arci tit
    ltevietiv ft-r~in this decision of the Appeal Tribunal, tt~e Boarci t~.ereby excrcisc;s its auti~c►rity
    p~~rsnr~nt to 1`V,J.,~.~. 43: 1-6(c) to tape ,~urisclictian over any and ~~11 is~ue~ ~irisinri from fihc Ap~~caI
    Tribunal decision regarding the d~t:erminati~an(s) of the llenutylDirector. Wile unemployed ~itid
    claiming ber~e~ls, the claimant must r~~~ort as insfiructec~ by the Divi~ic~n.



    IMP012TA~TE: Esta decisi~in sera #final, arnenos que clentro de veinte digs a partir cle la feGhs~ en
    cu~Yl estA c~ccision ft~e enviada a natifie~eion daday u~Y~ apel.tciott en es~rito es recit>icla ~ic~r id.iunta
    de :t2epasv, llepn~~t~nlenfo cle L~t~trr, .Edificio de Lnb~r, YU $ox ~►37, Trenfiun, New Jersey, 0$f~25-
    093'1. 4i ei ultimo dig autariz_ado en su ~tPetncibn fuer:i ser un s~.bacio, domir~~a o dia cle ~est~, su
    ariel~ciUn sera ac~e}~tada si Ca estamYyilla esfa marcacia can el J~r~iximo cli~~ lahural. E~ ~riuclo de
    npelacitin solo E~uecic scr extex~diti~ r~c~r huc;na cauy~t. ~u4i~~ causa existe en situaiio~~es en dond~
    Puede sei• c~n~~pa~ob~~dv que 1~~ de~nur~ 4n ap~lar su ci~ci~ion fuc~ caus~d~t ~~c~r circunvtiancias fuera de
   su control, erg to c~~~l es rsrx~nable ~tsi~mir clue nU er~~ ~~osible cle antici~~r o prever~er tal
    cia•cun5t~ncia. Favor ~e ir~cluir cu razon J~nr Ca Cunt est~ Rpeiando, y si es nusiblE, adjun#e ux}a
    copia de esta clecisihn. raver de rec~onocer q~ae ~n el evento cute cualquier ~~~•tieio someta uus~
   apc.lacion a tiern~a a~ la Junt~~ de R~~>a~c► de !a decision ~Ie1 Trib~~nal tie A~elacianes, [a Junta
    r~ser~~•a el derecha sewn !a ~uturicl~rl ~1ada. j~or las lcyeq cue ~J~A 43:21-~(~) en ~nan#~x~er
   .juy~istlicei~n sobi~ cualgiYier y todc~ n~ativas debic~~is r.~or la decisi<in de17ribunal d~ .A.palaciflne
    hect~~s par et ~)inut~rin a 1:)ire~tor, lYlient~•as est+~ deseniple~t~u y reclamrinclo ~encficic~s, cal
    recl~mante time yue r+~porl:arse seg~ir~ Ins i~~stx•~tccianes ry tfe reciha r3e la ~7ivision.
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 56 of 67 PageID: 56

 F
                                                                                                                                . 1°~. ' f~' ~~"~
 a
 1
 i


 t


     ..--          - ..__`                          ~r                                                                        ~




                                                            _                                            ~.
                                               ,~                                                                                                 '~
                                                                                                                                                X111
                               ,~,~   ~              ,~     .;,~~ ~""'
                           a              ,~             ,~ f -                                                   ~R
                                                            .~                                    ....




                                                                ~:                                                                              ,~


                                                                                                              ~
                                                                                                                               I~'"~)
                                                                                                                       ~-~-- . ~~„^~`~'"-____        ..._~
                                                                                                                                                         t             _,-.-_._..._._._fi t    '
                                                                        ..~       ... ...._., _




            —s                                                                                                           f "                                                      ~.....
                     •'                                                                                             . `                                       M.....~.v.~..~~..~--
                                                                                                                    'ka~'.~...~...w   ._a
                                                                              _....rw'~.   41'
                                                                                            ~  ..... .e.....—~.~~
                                                                .....




     1=.J                                                                                                                                                            _._....___....N__.._.
                                                                                                                                                       _--~


                   ~,
                 ~-~:'.~
                    .,




                                                                                                                                                                                          ✓,

                                                                                                                                                                               G~1
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 57 of 67 PageID: 57


                 Qo




                                                                                                          '7
                 •o



            vr                                            iRlVAil”-
                                                                                                 X     0
                                           w       ?0'
                                                      i    A                         ^/'^^(
                                                                             AT DEC. MAILED.i i n-z^’
                                                                                            A.1 W^~
      / 0 • IJoOJc 1
                                                                             BR APPEAL FILED:.


                                °b        L       )                           REFUND: V
                                                                              BR DOCKET.    nfel
               l4i > rvi I
             diLA^k.A-
   lU(U oc. _<'                         (fnc/j)                              fU 7-
   v7 LQAZftc-ita                                 jdpW1
   U)A 4 JA                                         /i"                      f/U     dbfiAJ
    zjy.4        Az> >
                                               - 7A^A                                      ; ,
          - fyzd        CaF 11
   y. uyKCc^ ^a^pt 7                              zw, #wiAu^ 7K<t)<4
   tUv4 /A^u-'A^AaZu-                                      ‘edd^-- H     ? )7        A>v<
                             I 6mMA£4                                 chk)                  . TTUi/
  41ffy4/ML-^-v 6,paxb ok                                  OlAmrf) <%ou.i j <JZ ,
          M'n           al ||LaZl-     . J/uk b)a^
                                             yJ>v Z^AAC- Ca^oiJ^-
  rrU - k) '                        /TKui£a^         c/mtrrL      '~fUuk
                         Ia, ^ -ouft
  kJ.J kjjLl^ :              i.yifia.      K                     'A/A//c//                           dadty
  U Kii               M 7/ 1?    Mf
  ld(U _                 !M ,ivup\cj.u\di-.
                                  —-                     ( 7>t^AZaJ?
  'H-n-'^'t/            bd^y p-V-^-u/^/ -TtxL- 'TZ/^^z^/z/jv
  kct -bn/k
                                                                                 CitM.fk                  6>
  ^7^./
  ,CK- t/ PUftT^/ £i
            Lz^-c ||/x,/4 .^/CA^'V^Tt.
      ^.plA.L                            c'/^^n^ta^csi^)
  7A^l- (Zba-'rtW^y^. «- jDh           ^iduyj ijm -
  d/f cn <k <J /fefey' ^c&s f^-e. hdub ~7kU- p ‘J/t^^ dP
  4 fw)hike. d.W PA& kM> upon pPhvito co-rtc/ Zt/^jr

                                                                                                     ♦~
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 58 of 67 PageID: 58




                                                                                                                                             ~ i~ ~                              ~                 ,fit       .~
                                                                                                                                                       ~'                              i~ r t",

                                                                                                                                                                                                     ~~
                ~~t_.!                                                                                                                                              ~.,
                    ~
  "~   ~ ~~ ~




                         ~ ~s              ~,.~

                                 ~                                                                                                ~...             ~


                ~                                                                                                             ~              .~.
                                                                                                                                         R

                            P~                      ~

                                                  ~~~~'                            "ti


  ~.~~          ' -.                                                                                                                                            }
                                                                                                         ,~ ~ ~-                                       .~.
                                                                                                                                                                     ~r     ;~~l,r

                                     ~~...                                    ,.                       ,,~ j   ,
         .,~




       ~ ~                                                                                     ~
                                                          ~,.           ~~          1'~~           ~                          ~~
  ~~ _                                                                                                                  ~,~   ~                ....~



                                                                                                                                                                      ~,                                  ~
                w                                                            ~                                                                 t                     ,~.,


                                                                    ~                                                                                           ~y                        ff~/


                                                                                                                                                                                ~        4

                                                                                                                                                   r        ~                                 ~,
                                                                                                                                                                                ~+~y      .


                                      "y                        ~.^'~         /~           M               .~~''
                                                                                                              /  }
                                                                                                                 j
                                                                                                                 J f}         ~.f7
                                                                                                                                j/                                          I




                    t                                                                                              ~


                                                                             ~t 'r'
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 59 of 67 PageID: 59




                                                                           (~} Su~c:riar ~Cuurt t~f i'*I~tiv Jersey
                                                                               App ate D~i~i ian ock NurY~ber


                                                                                                                   n~
                     .,                         r..
                                                                               Number a,~si~;n~d by trial~ta~c court or
       ~`I'c~f~phnne Nt~rnber and e-m~i1 acidressy                             dgcr-~c~ (ifr~o ,4pp~lZatr: I7~ck~ct Number}:



                                       '4
                                                                               .l'~~tic~ ~f .NCoti+~n fog•
          ~      ~             ..      ~~.             / ...                          . ~,        9                                   ,~,t~      j           (




                                       v.                                                                          ^~
                                                                                                                                  ~ ~ ~~.~~ ~
                                                                                                                                 "F                         ~ ~ ,~


                          `'                          ~         ~'                                                                                   GE
                          ,~ ~~~                                                                             ~'           a       ~.laTE a~v~s~ar~

                                                                                                                            ~Uf~R#CMR C~~~
                                                                                                                                dF NEON JERSEY
       (S) Tc7:
                     {i~arnc of adversary rnc~ attorney, if re~rescrited)


                     ~t4cl~iress -- use atlunicy'~ nactr~sa i{~r~~iracutc~I}



       (C~        'LEASE 'I'A~F hIUTIC~ that the undersigned hereby move; bGf'are t}rc Super~~r Craurt
       c~t'1~lew ,Jer~~Y, Ap~,cilat~; Uivisir~n, t'~r an t~rc~er ~r~n~ir3~ ~~rc; at~c~vr~-listed rc;~i~t~s}. In s~~pclrt cif'
       this n~otic~~n~, 'sl~~i~ r~l~ c~r~ the ~itt~ched:
                 ~~'brief and a.~~  . enc~ix
                 C~ c~;rtifi~:a.titm (pracec.iural motions only}

       (7'}    I am filing the original and 4 cc~pics ~fmy motion with the clerk ~nf'the A~peilate
       L7ivision, and svrvin~ 2 copes ~~frz~y motion on all ofthe ~ai~ties to Chc; above-capttflried maker.
       Attached i~ a Gapy ut'r7~y C~rtifi~~ztic~n afS~rvice. C~..t~s~~'t".~i`~~Ih'G :~'rr~K`E'I~S: ~'c:~~ Rr~l~ 2:K-1,
       ans«ers tc~ this matiar~ sl~oulci ~e tiled ~vich the Cic~rk c~fi the t~~~a~l~~tc L~ vision ~~~ithin 3 C1 days c+~1`
       your re~c~~~t c~ft~~is r~~+~~iar~ un1~~s oth~n~1isc directed ~yt}~e ~'1erk.



                          (Darr:)
                                                                                                          .~. ._
                                                                                                      {Y~7ur~ i~riature)


                                                                                                      (Frlrzt your nanl~~




                                                                                             ..-~ „-~".--~~-`..._       .~._.    —.--.
         Revised: U6;z0 i 8, ~'N 1050 (.-1~pellate Notice Qf Metion)                                                                          gage 3 aC 3



                                                                                                                                       ~ ~           ~
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 60 of 67 PageID: 60




GURBIR S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY
Attorney for Respondent
Richard J. Hughes Justice Complex
P.O. Box 112
Trenton, New Jersey 08625-0112

By:   Kendall J. Collins
      Deputy Attorney General
      (609) 376-2953
      Attorney ID No.     017721997
      kendall.collins@law.n-ioaa.aov




                                         SUPERIOR COURT OF NEW JERSEY
                                         APPELLATE DIVISION
                                         DOCKET NO. A-003540-19T1

JOLYNNE SUNKETT,
                                               CIVIL ACTION
      Appellant,
                                         CERTIFICATION OF SERVICE
      v.

BOARD OF REVIE4~T,
DEPARTMENT OF LABOR; AND
BENIHANA NATIONAL CORP.

      Respondents.




            Sally    V.   Gregg,   pursuant    to   R.   1:4-4(b),   hereby

certifies

            1.    I am a Legal Secretary in the Division of Law,

Department of Law and Public Safety, State of New Jersey.

            2.   On February 10, 2021 at the direction of Kendall J.

Collins, Deputy Attorney General, I served an original and five (5)
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 61 of 67 PageID: 61




copies   of    a   Letter    Brief   and   Appendix    and   a   Certification of

Service in the above-captioned matter via hand delivery to:

                            Joseph H. Orlando, Clerk
                            Superior Court of New Jersey
                            Appellate Division
                            25 Market Street
                            P.O. Box 006
                            Trenton, NJ 08625-0006

And two (2) copies of same sent via overnight mail to:

                            Jolynne Sunkett, pro se
                            1468 Kaighn Avenue
                            Apt. A
                            Camden, NJ 08103

                            Benihana National Corp.
                            5255 Marlton Pike W.
                            Pennsauken, NJ 08109

              3.   I certify that the foregoing statements made by me

are true.     I am aware that if any of the foregoing statements made

by me are willfully false, I am subject to punishment.




                                                 .-            V
                                                      Sally V. Gregg

Date:         February 10, 2021
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 62 of 67 PageID: 62




                   EXHIBIT D
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 63 of 67 PageID: 63




LITTLER MENDELSON P.C.
Jedd E. Mendelson (N.J. Bar No. 038131993)
David S. Ostern (N.J. Bar No. 336162020)
One Newark Center, 8th Floor
Newark, New Jersey 07102
P: 973.848.4700
E: jmendelson@littler.com
E: dostern@littler.com
Attorneys for Defendant
Benihana



JOLYNNE SUNKETT,                                         SUPERIOR COURT OF NEW JERSEY
                                                         LAW DIVISION: CAMDEN
                         Plaintiff,                      COUNTY
                   -v-                                   DOCKET NO. CAM-L-000757-21

BENIHANA,
                                                               NOTICE OF FILING OF
                         Defendant.                            NOTICE OF REMOVAL



TO:      Clerk, Law Division
         Superior Court of New Jersey, Camden County
         Civil Processing – Hall of Justice
         101 South 5th Street – Suite 150
         Camden, New Jersey 08103-4001

SIR OR MADAM:

         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, Defendant

Benihana National Corp. (“Defendant”) (improperly pled as “Benihana”) has filed a Notice of

Removal of the above-captioned action in the United States District Court for the District of New

Jersey. Attached hereto as Exhibit A is a copy of the Notice of Removal of this case. Upon filing

of this Notice of Filing of Notice of Removal, Defendant shall give written notice thereof to

counsel for Plaintiff Jolynne Sunkett (“Plaintiff”), Matthew D. Miller, Esq., Swartz Swidler, LLC,

1101 Kings Highway N., Suite 402, Cherry Hill, New Jersey 08034.



4815-0011-2376.4
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 64 of 67 PageID: 64




         Pursuant to 28 U.S.C. § 1446(d), the filing of the Notice of Removal in the United States

District Court for the District of New Jersey, together with the filing of a copy of the Notice of

Removal with this Court, effects the removal of this action, and this Court may proceed no further

unless and until the action is remanded.


Dated: September 3, 2021                             LITTLER MENDELSON, P.C.
                                                     Attorneys for Defendant
                                                     Benihana

                                                     /s/ Jedd E. Mendelson
                                                     Jedd E. Mendelson
                                                     David S. Ostern




                                                 2
4815-0011-2376.4
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 65 of 67 PageID: 65




                                CERTIFICATION OF SERVICE

         I, Jedd E. Mendelson, certify that on this date I caused a copy of this Notice of Filing of

Notice of Removal (with a copy of the Notice of Removal attached) to be served via the e-courts

system on Plaintiff’s counsel as follows:

                                     Matthew D. Miller, Esq.
                                      Swartz Swidler, LLC
                                1101 Kings Highway N., Suite 402
                                  Cherry Hill, New Jersey 08034


         I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements are willfully false, I am subject to punishment.




Dated: September 3, 2021                                    /s/ Jedd E. Mendelson
                                                              Jedd E. Mendelson




                                                  3
4815-0011-2376.4
Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 66 of 67 PageID: 66




                   EXHIBIT E
                              Case 1:21-cv-16513-RBK-KMW Document 1 Filed 09/03/21 Page 67 of 67 PageID: 67



                                    LITTLER MENDELSON, P.C.
                                    Jedd E. Mendelson, Esq. (N.J. Bar No. 038131993)
                                    David S. Ostern, Esq. (N.J. Bar No. 336162020)
                                    One Newark Center, 8th Floor
                                    Newark, New Jersey 07102
                                    P: 973.848.4700
                                    E: jmendelson@littler.com
                                    E: dostern@littler.com
                                    Attorneys for Defendant
                                    Benihana

                                                                  UNITED STATES DISTRICT COURT
                                                                     DISTRICT OF NEW JERSEY


                                    JOLYNNE SUNKETT,                                              Civil Action No. 1:21-cv-16513

                                                            Plaintiff,                       NOTICE TO ADVERSE PARTY OF
                                                                                             FILING OF NOTICE OF REMOVAL
                                                       v.
                                                                                                (Superior Court of New Jersey,
                                    BENIHANA,                                                   Docket No. CAM-L-000757-21)

                                                            Defendant.                                  Electronically Filed

                                    TO:      Matthew D. Miller, Esq.
                                             Swartz Swidler, LLC
                                             1101 Kings Highway N., Suite 402
                                             Cherry Hill, New Jersey 08034

                                             PLEASE TAKE NOTICE that a Notice of Removal of the above-captioned action from

                                    the Superior Court of New Jersey, Law Division, Camden County to the United States District

                                    Court for the District of New Jersey was filed on September 3, 2021 in the United States District

                                    Court for the District of New Jersey. A copy of the petition is attached hereto.



                                    Dated: September 3, 2021                              LITTLER MENDELSON, P.C.
                                                                                          Attorneys for Defendant
                                                                                          Benihana

                                                                                          /s/ Jedd E. Mendelson
                                                                                          Jedd E. Mendelson
                                                                                          David S. Ostern

L IT TL E R ME N DE LS O N P .C .   4844-9091-3528.8
       O n e N e wa r k Ce n t er
              8 t h F lo o r
       N e w a r k , NJ 0 71 0 2                                                     11
           9 7 3 . 84 8 . 47 0 0
